DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chakladar et al., (US 2013/0325484 A1).
As per claim 1, Chakladar et al., teach an electronic device, comprising: a housing including a front surface, a rear surface, and a side surface surrounding a space between the 
As per claim 2, Chakladar et al., teach the electronic device of claim 1, wherein the button includes a physical key positioned on the side surface of the housing (0041, 0047-0048). 
As per claim 3, Chakladar et al., teach electronic device of claim 1, wherein the first-type user input is one of a single press on the button, a double press on the button, a triple press on the button, a single press-and-hold on the button, or a double press-and-hold on the button 
As per claim 4, Chakladar et al., teach the electronic device of claim 1, wherein the instructions further configured to enable the processor to display the first user interface along with a virtual keyboard (0041, 0047-0048).  
As per claim 5, Chakladar et al., teach the electronic device of claim 4, wherein the button is not part of the virtual keyboard (0041, 0047-0048).  
As per claim 6, Chakladar et al., teach the electronic device of claim 1, wherein the instructions further configured to enable the processor to receive data about a text generated by ASR from the first user utterance in the first operation from the external server (0044, 0068). 
As per claim 7, Chakladar et al., teach the electronic device of claim 1, wherein the first application program includes at least one of a notepad application program, an email application program, a web browser application program, or a calendar application program (0065, 0063). 

As per claim 9, Chakladar et al., teach the electronic device of claim 1, wherein the instructions further configured to enable the processor to perform a third operation, and wherein the third operation includes receiving a second-type user input through the button while displaying the first user interface on the touchscreen display, after receiving the second-type user input, receiving a third user utterance through the microphone, providing third data about the third user utterance to the external server, and after providing the third data, receiving, from the external server, at least one command to perform a task generated by the intelligence system in response to the third user utterance (0089 -0098). 
As per claim 10, Chakladar et al., teach the electronic device of claim 9, wherein the instructions further configured to enable the processor to perform a fourth operation, and wherein the fourth operation includes receiving the second-type user input through the button while the first user interface is not displayed on the touchscreen display, after receiving the second-type user input, receiving a fourth user utterance through the microphone, providing fourth data about the fourth user utterance to the external server, after providing the fourth data, receiving, from the external server, at least one command to perform a task generated by the intelligence system in response to the fourth user utterance, receiving a fifth user utterance through the microphone, providing fifth data about the fifth user utterance to the external server, and after providing the fifth data, receiving, from the external server, at least one 
As per claim 11, Chakladar et al., teach the electronic device of claim 1, wherein the first-type user input and the second-type user input differ from each other and are selected from one of a single press on the button, a double press on the button, a triple press on the button, a single press-and-hold on the button, or a double press-and-hold on the button  (0041, 0047-0048).
As per claim 12, Chakladar et al., teach the electronic device of claim 1, wherein the memory is configured to further store a second application program including a second user interface to receive a text entry, wherein when executed, the instructions further enable the processor to perform a third operation, and wherein the third operation includes receiving the first-type user input through the button while displaying the second user interface, after receiving the first-type user input, receiving a third user utterance through the microphone, providing third data about the third user utterance to the external server, after providing the third data, receiving data about a text generated by ASR from the third user utterance from the external server but not receiving a command generated by the intelligence system, entering the text to the second user interface, and automatically sending the entered text through the wireless communication circuit a selected time period after the text is entered (0089 -0098).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chakladar et al., (US 2017/0162198 A1) teach an apparatus and method for executing a voice command in an electronic device. In an exemplary embodiment, a voice signal is detected and speech thereof is recognized. When the recognized speech contains a wakeup command, a voice command mode is activated, and a signal containing at least a portion of the detected voice signal is transmitted to a server. The server generates a control signal or a result signal corresponding to the voice command, and transmits the same to the electronic device. The device receives and processes the control or result signal, and awakens. Thereby, voice commands are executed without the need for the user to physically touch the electronic device.
Lee et al., (US 2016/0240194 A1) teach an electronic device that includes a first processor for receiving an audio signal, performing first voice recognition on the audio signal, and transferring a driving signal to a second processor based on a result of the first voice recognition. The second processor performs second voice recognition based on a voice signal by the first voice recognition or the audio signal, in response to the driving signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658